11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Tommy Rossa,                              * From the 32nd District Court
                                            of Nolan County,
                                            Trial Court No. 19935.

Vs. No. 11-18-00347-CV                     * November 7, 2019

Steven Seth Mahaffey,                      * Opinion by Wright, S.C.J.
                                             (Panel consists of: Bailey, C.J.,
                                             Stretcher, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the trial court’s order to the extent that it dismissed
Tommy Rossa’s defamation claim based on statements made by Steven Seth
Mahaffey to his parents and to Scotty Self, and we remand that claim to the
trial court for further proceedings. We affirm the trial court’s order in all
other respects. The costs incurred by reason of this appeal are taxed one-
half against Tommy Rossa and one-half against Steven Seth Mahaffey.